Citation Nr: 1510257	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-30 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for prostate cancer, status post radical retropubic prostatectomy with residual frequency and incontinence, effective August 21, 2007, and in excess of 60 percent, effective September 25, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968. 

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2007 rating decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded this case to afford the Veteran an opportunity to testify at a Board hearing in June 2013.  Thereafter, the Veteran testified before the undersigned at a Board videoconference hearing at the RO.  A transcript is of record.

The issue of entitlement to a TDIU based on service-connected disabilities has been raised on a derivative basis, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
The Board remanded the case again in August 2014 so that an examination could be provided to address the present severity of the Veteran's prostate cancer residuals, and so that additional VA treatment records could be obtained.  The development having been conducted the case is now returned for appellate review.

During the course of the remand, the RO granted an increased rating of 60 percent for the prostate cancer residuals, effective September 25, 2014.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).




FINDINGS OF FACT

1.  There has been no local reoccurrence or metastasis of the Veteran's prostate cancer since he underwent a prostatectomy on May 24, 2006.

2.  Effective August 21, 2007, the Veteran's prostate cancer residuals required that he wear and change absorbent materials no more than four times a day. 

3.  Resolving all reasonable doubt, effective May 20, 2014, based on the Veteran's hearing testimony regarding frequency of changing absorbent materials, urinary leakage due to the prostate cancer residuals has required that the Veteran wear and change absorbent materials more than four times a day. 

4.  The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating in excess of 40 percent for prostate cancer, effective August 21, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.312, 4.1-4.14, 4.115a, 4.115b, Diagnostic Codes 7527-7528 (2014).

2.  The criteria have been met for a 60 percent rating, but no more, for prostate cancer from May 20, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, Diagnostic Codes 7527-7528 (2014).

3.  The criteria for entitlement to a TDIU due to service-connected disabilities are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in September 2006 regarding the original service connection claim for prostate cancer informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that he should submit evidence demonstrating the effect that his prostate cancer residuals had on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affected his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The letter also provided the Veteran with information on how VA determines and assigns disability ratings and effective dates.  As such, the letter satisfied VA's duty to notify.  

With respect to the claim for a TDIU, this was raised on a derivative basis as part of the Veteran's original service connection claim.  As he was notified in the September 2006 letter of the criteria for demonstrating the effect that his prostate cancer residuals had on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affected his ability to work, there is no further development necessary to address the derivative TDIU claim.  

It is also worth noting that in this case, the Veteran is challenging the initial evaluation for his prostate cancer residuals assigned following the grant of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because legally sufficient notice was provided in September 2006, and before the claim was initially adjudicated in the October 2007 rating decision, VA's duty to notify in this case has been satisfied.    

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records.  The RO also has provided him with VA examinations in August 2007, May 2009, June 2009, and September 2014.  The examination reports adequately address all the necessary criteria for rating the claim.

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in May 2014, in which he presented oral argument.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran, who was represented by a Veterans Service Organization, acknowledged that the increased rating claim was on appeal and provided testimony regarding the present severity of his disability.   The VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the claim.  The VLJ asked specific questions, however, directed at identifying the criteria for an increased rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claim.  This was not necessary, however, because the Veteran volunteered his treatment history and present symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Also, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Increased Rating

The Veteran seeks a higher rating for his service-connected prostate cancer residuals.

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection,  such as the initial rating claim for the right ankle disability, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The RO granted service connection for prostate cancer, status post radical retropubic prostatectomy with residual frequency and incontinence in October 2007 assigning staged ratings of 100 percent, effective August 21, 2006 and 40 percent, effective August 21, 2007.  During the course of the appeal, as noted above, the RO granted an increased rating of 60 percent for the prostate residuals, effective September 25, 2014.

The Veteran's residuals of prostate cancer have been rated under Diagnostic Code (DCs) 7528 and 7527.  Under DC 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.

Notably, DC 7528 indicates that any change in evaluation from the initial 100 percent rating is subject to the provisions of 38 C.F.R. §3.105(e) (2014).  Under these provisions, prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. § 3.105(e), (i)(1) (2014). 

In this case, the October 2007 rating action assigned both the 100 percent rating effective August 21, 2006, and the reduced the rating to 40 percent, effective August 21, 2007.  While typically changes in evaluation shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2014), where a DC requires assignment of a 100 percent evaluation for a finite period of time, as does DC 7528 in this case, followed by the requirement that the disorder thereafter be rated based on residuals, the assignment of a lower disability rating based on those residuals does not constitute a reduction.  See Rossiello v. Principi, 3 Vet. App. 430 (1992); see also VAOPGCPREC 71- 91 (Nov. 7, 1991) (it was noted that section 3.105(e) applied where the change in evaluation would result in a reduction in the amount of compensation currently being paid; where there was no actual reduction the claimant was not subjected to economic hardship during the course of the appeal and the application of section 3.105(e) has no practical utility); VAOPGCPREC 29-97 (Aug. 7. 1997).  Therefore, the provisions of 38 C.F.R. § 3.105(e) do not apply to the initial staged ratings assigned for the Veteran's prostate cancer residuals.

A review of the medical evidence reveals that the Veteran has not experienced any local recurrence or metastasis of his prostate cancer since the prostatectomy was performed on May 24, 2006.  Therefore the only issue to be determined is whether this disability was properly rated at the 40 percent level effective August 21, 2007, and the 60 percent level since September 25, 2014, following the reduction from 100 percent.

The evidence in this case shows that voiding dysfunction is the predominant residual of the Veteran's prostate cancer.  Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  Since there is no evidence of obstructive voiding, the Board will only consider the criteria for urine leakage and urinary frequency.

Urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A rating of 40 percent is assigned when leakage requires that absorbent materials be changed two to four times per day.  The highest rating of 60 percent rating is assigned when these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Id.

For urinary frequency, the highest 40 percent rating contemplates daytime voiding intervals of less than one hour, or awakening to void five or more times per night.  See 38 C.F.R. § 4.115a.  

Applying these criteria to the facts of this case, the Board finds that the 60 percent rating, effective only from September 25, 2014, should go back to May 20, 2014.  In other words, the Board finds the Veteran's prostate cancer meets the criteria for a 60 percent rating for the entire period since May 20, 2014.  And since 60 percent is the highest available rating for voiding dysfunction, there is no basis for assigning a disability rating higher than 60 percent. 

The RO assigned a 60 percent rating from September 25, 2014, based on urinary leakage when absorbent materials must be changed more than four times per day.  This was appropriate since a VA examination performed on September 25, 2014, noted that the Veteran requires absorbent material which must be changed more than four times per day.  This remaining issue, however, is whether he was also required to change his absorbent materials more than four times a day for the period prior to September 25, 2014.

The Veteran testified at the May 20, 2014 Board hearing that in response to how many times he had to change his wet pads or diapers, "It depends on how active I've been.  If I do something like mowing the lawn, it could be 5-6 times plus a change of clothes.  I usually don't catch it all the time, but on a day when I'm not doing a lot 2-3 times, sometimes four, but three times usually."  See May 20, 2014 Board hearing transcript, p. 3.  The Veteran is competent to state how many times he needs to change his absorbent materials and there is no reason shown to doubt his credibility in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As the Veteran indicated that he had to change his absorbent materials two to three times sometimes and five to six times when he was more active, on average this is more than four times per day.  Therefore, resolving all doubt in the Veteran's favor, a 60 percent rating is warranted for the Veteran's prostate cancer residuals, effective the date of the Veteran's testimony at the May 20, 2014 Board hearing.  This is the highest schedular rating for voiding dysfunction under 38 C.F.R. § 4.115a.

The medical and lay evidence prior to May 20, 2014 does not show that the Veteran required the use of an appliance or wearing absorbent materials that must be changed more than 4 times per day.  An August 21, 2007 VA examination report notes that the Veteran stated that he had urinary incontinence and went through three to four pads per day.  He noted that his urinary incontinence was worse with coughing, laughing, or sneezing, but he did not indicate that he required any more pads.  A June 2012 VA urology consult also notes that the Veteran had urinary incontinence and wore two to three pads per day.  

These findings do not warrant a rating higher than 40 percent for prostate cancer residuals.  While the Veteran reported having to urinate frequently, he is already receiving the highest schedular rating available for urinary frequency.  A separate rating for urinary frequency is not warranted, as he is already being compensated for the frequency of his urine output by the rating based on how many times he has to change his absorbent materials.  To assign a separate rating for urinary frequency in addition to the frequency of changing absorbent materials would constitute pyramiding, which is not permitted under 38 C.F.R. § 4.14 (The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.).  

With respect to renal dysfunction, the September 2014 VA examination noted that there was no renal dysfunction associated with the Veteran's prostate cancer residuals.  None of the previous examinations of record also note any renal dysfunction related to the Veteran's prostate cancer; nor do the findings indicate any constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101, which is noted for the criteria for a 60 percent rating for renal dysfunction.  Therefore a rating based on renal dysfunction under 38 C.F.R. § 4.115a is not warranted. 
 
To the extent that the Veteran argues that he should be entitled to higher ratings for his prostate disability, his opinion is far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's prostate and reported in detail all facets of impairment involved.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

For all the foregoing reasons, the Board finds that a rating higher than 40 percent is not warranted for the Veteran's prostate cancer residuals, effective August 21, 2007, and a rating higher than 60 percent is not warranted, effective May 20, 2014.  There are no objective medical findings that would support the assignment of the respective ratings in excess of 40 and 60 percent for the prostate disability.  Therefore, while a 60 percent rating is assigned at an earlier effective date of May 20, 2014 based on the Veteran's hearing testimony, entitlement to increased ratings higher than 40 and 60 percent, effective prior to and from May 20, 2014, respectively, for the prostate disability are denied.  The Board has considered additional staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

III.  Extraschedular Ratings

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran asserted on an April 11, 2013 VA primary care note and during testimony during his Board hearing that he could not work due to his prostate cancer residuals because he had to change his absorbent pads so many times a day.  He specifically testified that while he was laid off at his previous job he had not tried to work anywhere else because it was embarrassing to be wetting himself and he found it hard to exert himself with bending.  See Board hearing transcript, p. 9.

In addressing whether the Veteran's prostate disability constitutes an unusual circumstance, the impairment associated with his disability includes the use of changing absorbent materials, from August 21, 2007 no more than four times per day, and since May 20, 2014, more than four times per day.  The rating criteria for the prostate disability address impairment such as frequency of needing to change absorbent materials.  Therefore this impairment is contemplated by the diagnostic codes in which the Veteran is receiving 40 and 60 percent ratings for his prostate disability.  To the extent that the Veteran's prostate disability interfered with his employment the rating criteria contemplate the impact of the disability on employment and compensate the Veteran accordingly.  In addition the Veteran noted on examination in August 2007 that he was never placed on restrictions at work because of his urine symptoms or prostate cancer.  The June 2009 VA examiner noted that the urinary incontinence and urgency/ frequency would only restrict him in the fact that he would need a job that allowed him to go to the bathroom frequently and to change pads as needed.  The examiner indicated that the Veteran's last job allowed this and there were no restrictions.  The examiner further noted that the prostate cancer was cured and this did not restrict him from work.  A VA examiner in September 2014 also found that the Veteran's prostate cancer residuals did not impact his ability to work.  The Board does not consider that there are any other symptoms severe enough to warrant referral for consideration of an extraschedular rating that would be an unusual circumstance of the disability.

As discussed above, the Board finds that 40 and 60 percent ratings under 38 C.F.R. §§ 4.115a, 4.115b, DC 7527 reasonably describe the impairment associated with the Veteran's prostate disability.  In addition, the disability rating schedule contemplates the effects that the disabilities have on the Veteran's ability to work.  See 38 C.F.R. § 4.2 (Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.).  As the Veteran's prostate disability does not involve any unusual circumstances resulting in marked interference with employment and frequent periods of hospitalization that are considered outside the norm, referral for consideration of an extraschedular rating is not warranted for this claim.

IV.  TDIU

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 38 C.F.R. § 4.16(a) (2013). 

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  For a veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran's TDIU claim has been inferred from his initial rating claim for his service-connected prostate cancer residuals, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as noted in the introduction.  (The Veteran also filed a formal TDIU claim in 2009, which was denied by the RO in January 2010, but there is no record that he appealed this denial to the Board after receiving the February 2012 statement of the case in response to his notice of disagreement.).  

The Veteran's current service-connected disabilities are: (1) posttraumatic stress disorder (PTSD), rated 70 percent from August 21, 2006; (2) prostate cancer, rated 100 percent disabling from August 21, 2006, 50 percent from August 21, 2007, and 60 percent from May 20, 2014 (as a result of this Board decision); (3) diabetes mellitus type II, rated 20 percent from December 8, 2009; and (4) erectile dysfunction, rated 0 percent from August 21, 2006.  

In this case, the issue of entitlement to a TDIU associated with prostate cancer is moot for the period effective August 21, 2006 to August 21, 2007, as the Veteran is in receipt of a total schedular rating for prostate cancer during that time frame.  From August 21, 2007, the Veteran's combined disability rating was 80 percent and the highest single disability rating for PTSD was 70 percent.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  Thus, he met the schedular criteria for a TDIU rating as of August 21, 2007.  See Veterans Benefits Administration (VBA) Fast Letter 13-13 (June 17, 2013).  The next issue is whether the Veteran has been rendered unemployable as a result of his service-connected disability.

A review of the evidence of record demonstrates that the Veteran last worked in December 2008 as a material clerk.  See e.g., VA Form 21-8940 dated April 17, 2009.  The Veteran asserted on an April 11, 2013 VA primary care note that he could not work due to his prostate cancer residuals because he had to change his absorbent pads so many times a day.  The Veteran testified at the May 2014 Board hearing that he stopped working because his job duties were being outsourced to China and that he had not looked for employment because he was embarrassed about his urinary incontinence, and it was hard to have a job where he was bending and exerting himself.  See Board hearing transcript, p. 9.

The Veteran underwent VA examination in August 2007 for his service-connected prostate residuals, which noted that the Veteran had not worked since December 2008 as a material handler and that he had stopped working because he was laid off.  He noted that he was embarrassed about his urine issues while working there but that he was able to go to the bathroom whenever he wanted and wore his pads.  He also had a locker room where he could change.  He denied that he was ever placed on restrictions because of his urine symptoms or prostate cancer.  

The Veteran underwent another examination in June 2009 to address his TDIU claim as it pertained to his diabetes, prostate cancer residuals, and erectile dysfunction.  The examiner noted the previous findings reported in August 2007 with respect to the prostate cancer residuals including that he urinated about six times per day, and had urinary incontinence worse with coughing, laughing, or sneezing.  The examiner also noted that since his surgery he had had no erections and had not been able to have intercourse since prior to the surgery.  It was noted that the Veteran was not on any medication for erectile dysfunction, as he found that nothing worked.  The examiner further noted that the Veteran had no renal or kidney disease and was not on dialysis. 

The Veteran stated on examination in June 2009 that he felt the main reason he could not work was because he was always having urinary incontinence, which was especially worse with lifting, laughing, bending, and coughing.  This was embarrassing to him.  He denied any restrictions that had been placed on him because of his urine symptoms or prostate cancer and noted that his erectile dysfunction had never interfered with his work.  Also, none of his disabilities had interfered with his activities of daily living.  The examiner assessed that with respect to the Veteran's employability, while he could certainly empathize with the Veteran's embarrassment regarding urinary incontinence, this did not restrict work.  The examiner noted that the urinary incontinence and urgency/ frequency would only restrict him in the fact that he would need a job that allowed him to go to the bathroom frequently and to change pads as needed.  The examiner indicated that the Veteran's last job allowed this and there were no restrictions.  The examiner further noted that the prostate cancer was cured and this did not restrict him from work; his erectile dysfunction also did not cause any work restrictions; and the Veteran denied any side effects from his medications.

In May 2009, the Veteran underwent a PTSD examination.  A previous July 2008 VA mental health examination report was referenced in which the Veteran reported working for a company for 29 years without any difficulties on the job.  The Veteran reported on the present examination that he lost his job in December 2008.  He stated that he had worked at a factory, basically sitting at a desk all day, sorting small parts for airlines, and that the company had moved its operations to China.  He indicated that he had not worked since, although he had been looking for work consistently, and that the difficulty had been that he had a lot of physical limitations because of the prostate cancer surgery, which required him to change pads on a regular basis.  As a result he noted that he needed minimal kind of work in terms of physical demands.  In terms of psychiatric limits, he said that he had had some conflicts at work in the past, and that he was easily angered, although the examiner commented that previous records noted that he was actually quite popular at work and got along with people.  

After administering a mental health examination, the examiner found that the Veteran demonstrated some occupational impairment in that he had some previous interpersonal conflicts at work, but that he was generally able to do his job.  The examiner found that in terms of PTSD signs and symptoms there would appear to be some occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but generally he would function satisfactorily in the right type of job, again, due to medical limitations.  The Veteran also acknowledged a certain amount of distress about that that would clearly interfere with his ability to work, but felt that if he had the right job he would be able to maintain some employment.  The Veteran's Global Assessment of Functioning (GAF) score was 55, which represents moderate symptoms or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), American Psychiatric Association (1994), pp.46-47. 

A VA examiner in September 2014 also found that the Veteran's prostate cancer residuals did not impact his ability to work.  While no further analysis was provided, the examiner's opinion is consistent with other medical evidence of record, specifically the June 2009 opinion, which is highly probative in this case.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In consideration of the evidence of record, the Board finds that the Veteran's service-connected prostate cancer residuals do not preclude him from securing and following a substantially gainful occupation.  The Veteran has a GED and work experience in desk job and manual labor type positions.  Each VA examiner who addressed the matter determined that the Veteran's service-connected disabilities did not restrict him from working.  Although certain occupations that would not allow for frequent bathroom breaks may be precluded, the May 2009, June 2009, and September 2014 medical professionals each found that there were no restrictions on work from the Veteran's service-connected disabilities, with the June 2009 examiner pointing out that his last employment allowed for frequent bathroom breaks.  To the extent the service-connected disabilities affect the Veteran's earning capacity, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Thus, entitlement to a TDIU rating is not warranted.  See 38 C.F.R. § 4.16(a).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess of 40 percent for prostate cancer, status post radical retropubic prostatectomy with residual frequency and incontinence, effective August 21, 2007, is denied.  

Entitlement to a 60 percent rating for prostate cancer, status post radical retropubic prostatectomy with residual frequency and incontinence, from May 20, 2014 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU due to service-connected disabilities is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


